Proceeding pursuant to CPLR article 78 to review the determination *765of respondent Kelley, dated June 2, 1975 and made after a hearing, which dismissed petitioner from his position as a police officer with the Suffolk County Police Department. Determination confirmed and petition dismissed on the merits, without costs or disbursements. The determination is amply supported by substantial evidence upon the whole record. Under all of the facts and circumstances presented herein, it cannot be said that the punishment imposed is so disproportionate to the offense as to be shocking to one’s conscience (see Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, 34 NY2d 222; Matter of Stolz v Board of Regents of Univ. of State of N. Y, 4 AD2d 361). We have examined petitioner’s other arguments and find them to be without merit. Cohalan, Acting P. J., Hargett, Damiani, Shapiro and Hawkins, JJ., concur.